Title: From Thomas Jefferson to Bernard McMahon, 8 February 1809
From: Jefferson, Thomas
To: McMahon, Bernard


                  
                     Sir 
                     
                     Washington Feb. 8. 09.
                  
                  I have been daily expecting some of the large hiccory nuts from Roanoke which would possess you of what I believe is the same species from Gloucester, Kentucky & Roanoke. but they are not yet arrived.   I must now ask the favor of you to furnish me with the articles below mentioned for the garden, which will occupy much of my attention when at home. I would wish the roots &c to be so packed up as that they need not be opened till they get to Monticello. if you will be so good as to send them by the stage which leaves Philadelphia on the 1st. of March, addressed to me at this place, they will come in time for me to carry on to Monticello. I will ask the favor of the bill at the same time, the amount of which shall be immediately remitted you. I salute you with esteem.
                  
                     Th: Jefferson 
                     
                  
                  
                     Chili strawberry
                     Hudson strawberry
                     some of the fine gooseberry plants of which you sent me the fruit last year.
                     some roots of Crown imperials
                     lilium convallarium.
                     Auricula.
                     Sea kale, or Crambe maritime.
                     1 galln. of Leadman’s dwarf peas mentioned in your book page 310.
                  
               